Exhibit 10.2

December 3, 2008

Mr.                                 

 

  Re: Employment Agreement

Dear                             :

This letter agreement sets forth the terms of your employment with Logitech
Inc., a California corporation (the “Company”), as well as our understanding
with respect to any termination of that employment relationship. Effective on
the date set forth above, this letter agreement supersedes any prior offer
letter or employment agreement between you and the Company, in its entirety.

1. Position and Duties. You will be employed by the Company as
                                 and will serve in the positions set forth on
Exhibit A. In such positions, you will have the duties and authority at a level
consistent with the duties and authority set forth on Exhibit A. You accept
employment with the Company on the terms and conditions set forth in this
Agreement, and you agree to devote your full business time, energy and skill to
your duties.

2. Term of Employment. Your employment with the Company will continue for no
specified term and may be terminated by you or the Company at any time, with or
without cause, subject to the provisions of Paragraph 5 below.

3. Compensation. You will be compensated for your services to the Company as
follows:

(a) Salary: As determined by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors (the “Board”) of Logitech International
S.A. (“Logitech”), you will be paid a bi-weekly salary of $            , payable
every two weeks less applicable withholding (annualized this amount is
$            ), in accordance with normal payroll procedures. Your salary will
be reviewed by the Board or the Compensation Committee from time to time (but no
more frequently than annually) and may be subject to adjustment based upon
various factors including, but not limited to, your performance and Logitech’s
profitability. Any adjustment to your salary shall be in the sole discretion of
the Board or the Compensation Committee.

(b) Incentive Bonus: As determined by the Compensation Committee, you will be
eligible to receive a semi – annual or annual bonus under the Logitech
Management Performance Bonus Plan. Your bonus under this plan will be based upon
Logitech’s achievement of various financial goals established and approved by
the Board or the Compensation Committee. The bonus target as a percentage of
your salary under the bonus plan will be reviewed and approved by the Board or
the Compensation Committee. Any bonus for a fiscal year will be paid within
2 1/2 months after the close of that fiscal year.



--------------------------------------------------------------------------------

December 3, 2008

Page 2

(c) Benefits: You will have the right, on the same basis as other employees of
the Company, to participate in and to receive benefits under any applicable
medical, disability or other group insurance plans, as well as under the
Company’s business expense reimbursement and other policies. You will accrue
paid vacation in accordance with the Company’s vacation policy. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

4. Termination of Employment. In the event that your employment with the Company
terminates for any reason, including if you voluntarily resign from your
employment with the Company, or in the event that your employment terminates as
a result of your death or disability (meaning that you are unable to perform
your duties for any 90 days in any one-year period as a result of a physical
and/or mental impairment), or if your employment is terminated with or without
cause by the Company, you will be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination, and other than any compensation or benefits that may be payable
pursuant to the Change of Control Severance Agreement referred to in Paragraph 5
below or as set out in any equity award agreement between you and Logitech. You
agree that if you voluntarily terminate your employment with the Company for any
reason, you will provide the Company with 30 days’ written notice of your
resignation. The Company may, in its sole discretion, elect to waive all or any
part of such notice period and accept your resignation at an earlier date.

5. Change of Control Severance Agreement. Concurrent with the execution of this
Agreement you, the Company and Logitech are entering into a Change of Control
Severance Agreement.

6. Confidential and Proprietary Information. As a condition of your employment,
you signed the Company’s standard form of employee confidentiality and
assignment of inventions agreement, and this remains in effect.

7. Severability. If any provision of this Agreement is deemed invalid, illegal
or unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

8. Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.

9. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral.

10. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.



--------------------------------------------------------------------------------

December 3, 2008

Page 3

Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.

 

Logitech Inc. By:     Guerrino De Luca Title:   Chairman of the Board

 

By:     Catherine Valentine Title:   VP, General Counsel

EMPLOYEE:

 

  



--------------------------------------------------------------------------------

EXHIBIT A

Duties and Authority

 

  •  

                                       
                                              

 

  •  

Such other duties and responsibilities as may be determined from time to time by
the Board.